Exhibit 4.5 SECURITY AGREEMENT THIS SECURITY AGREEMENT ("Security Agreement") made on July 30, 2015 by and between CYANOTECH CORPORATION, a Nevada corporation, whose mailing address is 73-4460 Queen Kaahumanu Highway, Suite 102, Kailua-Kana, Hawaii 96740 (hereafter called the "Debtor"), and FIRST FOUNDATION BANK, a California corporation, whose mailing address is 18101 Von Karman Avenue, Suite 750, Irvine, California 92612 (hereafter called the "Secured Party"), W I T N E S S E T H : To secure the repayment of a loan made by the Secured Party to the Debtor and NUTREX HAWAII, INC., a Hawaii corporation (hereinafter individually and collectively called the "Borrower") in the principal amount of TWO MILLION FIVE HUNDRED THOUSAND AND NO/I 00 DOLLARS ($2,500,000.00), together with interest thereon, which loan is evidenced by that certain Promissory Note of even date herewith executed by the Borrower, and payable to the Secured Party, the provisions of such Note and any modifications, extensions or renewals thereof being secured hereby, being incorporated herein by reference, and being hereinafter referred to as the "Note"; AND ALSO to secure the performance and observance by the Debtor and Borrower of all of the covenants, conditions and agreements required to be performed by the Debtor under this Agreement, the Mortgage, Security Agreement and Financing Statement (hereinafter called the "Mortgage") and the Term Loan Agreement (hereinafter called the "Loan Agreement"), both executed by the Borrower and the Secured Party concurrently herewith and under any other documents or instruments executed concurrently herewith by the Debtor and Borrower (the Note, the Mortgage, the Loan Agreement and this Security Agreement being hereinafter collectively called the "Loan Documents"), and the payment by the Borrower to the Secured Party of all sums expended or advanced by the Secured Party pursuant to any term or provision of any of the Loan Documents, the provisions of which documents and all amendments thereto being incorporated herein by reference; AND ALSO to secure the payment by the Borrower to the Secured Party of all other sums now or hereafter loaned or advanced by the Secured Party to the Borrower, or expended by the Secured Party for the account of the Debtor or Borrower, or otherwise owing by the Borrower to the Secured Party, directly or indirectly, on any and every account whatsoever; THE DEBTOR DOES HEREBY grant, assign, convey, transfer, deliver and set over to the Secured Party, its successors and assigns, absolutely and forever, the following described property, TOGETHER WITH a security interest, as that term is defined in the Uniform Commercial Code (Chapter 490, Hawaii Revised Statutes, as amended), in such property, whether now owned or hereafter acquired, upon the terms and conditions hereinafter set forth: FIRST: All of Debtor's right, title and interest in and to all personal property of any kind, including without limitation all goods, equipment, machinery, office equipment, software, building materials, furniture, appliances, fixtures and trade fixtures, together with all parts, components, fittings, attachments, accessories, special tools, devices, appurtenances, accessions, renewals, replacements and reconstructions of all or any part thereof, either now owned or hereafter acquired, and wherever located, and all proceeds thereof. SECOND: All of Debtor's right, title and interest in and to all present and future accounts (as those terms are respectively defined in Section 490:9- 102, Hawaii Revised Statutes, as amended, or hereafter defined under the Uniform Commercial Code ("UCC")), including without limitation health-care-insurance receivables, all contracts arising from Debtor's business (the "Contracts"), receivables, invoices and general intangibles, now or hereafter entered into or owned by Debtor and in all proceeds thereof. THIRD: All of Debtor's right, title and interest in and to all goods comprising Debtor's inventory, including raw materials, work in process and material used or consumed in Debtor's business and stock in trade, either in possession of the Debtor, warehouseman, bailee or any person, including all inventory acquired by return or repossession and all products and all proceeds of such inventory. FOURTH: All of Debtor's right, title and interest in and to all instruments, whether negotiable or non-negotiable, securities, and all other investment documents and other writings evidencing a right to the payment of money, documents, such as documents of title and receipts and chattel paper (whether tangible or electronic), deposit accounts, letter-of-credit rights, as well as the proceeds of all such instruments, documents and chattel paper. FIFTH: All of Debtor's right, title and interest in and to all binders or policies of insurance of any kind (the "Insurance Policies"), covering premises which may be used or occupied by Debtor, and all binders or policies of insurance covering any of the personal property of the Debtor and any and all riders, amendments, extensions, renewals, supplements or revisions of such binders or policies, Insurance Policies, insurance claims and the proceeds thereof. 2 SIXTH: All right, title and interest of the Debtor in and to any and all existing and future contracts involving or relating to the property located at 73-860 Makako Bay Drive, Kailua-Kona, Hawaii 96740, identified by Tax Map Key No. (3) 7-3-043-063, which is more particularly described in the Mortgage and is hereafter called the "Property", and the structures and improvements thereon, or any of the other items of Collateral described herein, including any and all modifications and extensions thereof. Together with all of the Debtor's rights and remedies thereunder and the benefit of all covenants therein. SEVENTH: All right, title and interest of the Debtor in and to any and all awards or payments, including interest thereon, and the right to receive the same, which may be made with respect to the premises by any public or quasi- public authority or corporation as a result of (a) the exercise of the right of eminent domain, (b) the alteration of the grade of any street, or (c) any other injury to or decrease in the value of the Property, to the extent of all amounts which may be secured by the Mortgage at the date of receipt of any such award or payment by the Secured Party, including the counsel fees, costs and disbursements incurred by the Secured Party in connection with the collection of such award or payment, the Debtor agreeing to execute and deliver, from time to time, such further instruments as may be requested by the Secured Party to confirm such assignment to the Secured Party of any such award or payment; EIGHTH: All right, title and interest of the Debtor in and to all advertising and promotional materials, management contracts, building permits, other permits, licenses, soils tests, appraisals, ledgers, books, journals, software and any other documents, materials or personal property of any kind now or hereafter existing for the Property and belonging to the Debtor. The Contracts and the Insurance Policies are hereinafter sometimes collectively called the "Contracts". All articles of property described hereinabove are hereinafter sometimes collectively called the "Personal Property". The Contracts and the Personal Property are herein sometimes collectively called the "Collateral". TOGETHER WITH all right, title and interest of the Debtor in, and to use, lease or dispose of, the Collateral as well as any proceeds deriving from such Collateral; 3 TO HAVE AND TO HOLD the same unto the Secured Party and its successors and assigns, absolutely and forever, as security as aforesaid; UPON CONDITION that if the Borrower shall well and truly pay to the Secured Party the principal amount of the Note, with interest and other charges, if any, according to its provisions and effect and shall discharge any and all obligations that now or hereafter may be or become owing, directly or indirectly, by the Borrower and Debtor to the Secured Party under the Loan Documents on any and every account, whether or not the same are matured, of which obligations the books of the Secured Party shall be prima facie evidence, and if the Borrower and Debtor shall fully and faithfully perform and observe all of the covenants, conditions and agreements to be performed and observed by the Debtor and Borrower in the Loan Documents, including this Security Agreement, and any and every other instrument or document secured hereby, and if the Debtor shall pay the cost of release, the Secured Party will, upon request of the Debtor, release the Collateral from the security interest created by this Agreement and these presents shall be void, it being understood, however, that an affidavit, certificate, letter or statement of any officer of the Secured Party showing that any part of the indebtedness remains unpaid or any terms, covenants, conditions, and agreements remain unperformed shall constitute conclusive evidence of the validity, effectiveness and continuing force of this Security Agreement. Subject to the terms hereof, until the happening of an "Event of Default" as defined in the Loan Agreement, the Debtor shall be entitled to use and to possess the Collateral. BUT, if any "Event of Default" as defined in the Loan Agreement shall occur which is not timely cured or waived, then the Secured Party, without obligation to do so and without releasing or waiving any of its rights, shall have the right, power and authority, without notice, presentment or demand to declare the unpaid principal amount of the Note and any other indebtedness secured hereby, whether matured or not, together with any interest thereon accrued and unpaid, to be immediately due and payable, and such indebtedness and interest shall thereupon become and be immediately due and payable, and shall bear interest until fully paid at the rate specified in the Note to be paid in the event of default, and the Secured Party may, at its option, without notice and irrespective of whether declaration of default is required to be delivered to any party named in the Loan Documents or other instrument or obligations securing the Note or secured hereunder or whether remedies under other security instruments have been exercised, exercise all right and remedies contained in the Loan Documents, including this Security Agreement, or any other security instruments and obligations and shall have all rights and remedies available to the Secured Party under the Uniform Commercial Code or other applicable laws. Without limiting the generality of the foregoing, upon the occurrence of an Event of Default which is not timely cured or waived: 4 (a) The Secured Party may, at the Secured Party's option and at the Debtor's expense, either in the Secured Party's own right or in the name of the Debtor and in the same manner and to the same extent that the Debtor might reasonably so act if this Security Agreement had not been made, (i) demand, sue for, collect, recover, receive and otherwise enforce payment of all proceeds and other sums due and payable from the Collateral, the Debtor hereby requesting and instructing all other parties to the Contracts or liable to the Debtor in connection with the Collateral to make all payments then due or which may thereafter become due thereunder or thereby to the Secured Party, and the Debtor further agreeing that the receipt by the Secured Party of any such payments shall be a complete release and discharge of the obligor or obligors thereof to the extent of the payment or payments so made; (ii) do all things requisite, convenient or necessary to enforce the performance and observance of any and all other covenants, agreements, conditions, terms and provisions of the Contracts, and to exercise all the rights, remedies and privileges of the Debtor contained in the Contracts or arising from the Collateral or any part thereof, including, but not limited to, the making, modifying, amending, enforcing, cancelling, surrendering or accepting the surrender of, terminating or extending any of the Contracts now or hereafter in effect, and also including the compromising, waiving, excusing, or in any manner releasing or discharging of any obligation of any party to or arising from the Collateral; (iii) take possession of the books, papers and accounts of the Debtor, wherever located, relating to the Collateral; (iv) receive, and the Debtor will forthwith surrender to the Secured Party, the possession of the Collateral, and, to the extent permitted by law, the Secured Party may itself or by such officers or agents as it may appoint (A) manage or operate the Collateral or any part thereof, (B) exclude the Debtor, its agents and servants therefrom, (C) make, enforce, modify and accept the surrender of any Contracts or leases covering all or any portion of the Property, (D) obtain and evict tenants, fix or modify purchase prices or rents, fill any and all vacancies and lease the Property or Personal Property, or any part thereof, and (E) do all acts, including the making of contracts, which the Secured Party deems necessary for the care or management of the Property or Personal Property; (v) sue or otherwise collect and receive monies; and (vi) do all other things requisite, convenient or necessary to require the other parties to the Contracts to perform the same or which the Secured Party deems proper to protect the security given hereunder. 5 (b) The Secured Party may foreclose this Security Agreement in the manner now or hereafter provided or permitted by law, including treatment of the Collateral as real property subject to judicial foreclosure pursuant to Chapter 667, Hawaii Revised Statutes, as amended, and shall have the immediate right to receivership on ex parte order and without bond pending foreclosure, and may sell, assign, transfer or otherwise dispose of the Collateral at public or private sale, in whole or in part, and the Secured Party may, in its own name or as the irrevocably appointed attorney-in-fact of the Debtor, effectually assign and transfer the Collateral, or any part thereof, absolutely and execute and deliver all necessary assignments, deeds, conveyances, bills of sale and other instruments with power to substitute one or more persons or corporations with like power; and, if the Secured Party so instructs the Debtor, the Debtor shall assemble, without expense to the Secured Party, all of the Collateral at a convenient place on the Island of Hawaii, at the Secured Party's option, and the Debtor shall ratify and confirm any such sale or transfer by delivering all proper instruments to such persons or corporations as may be designated in any such request. Any such foreclosure sale, assignment or transfer shall, to the extent permitted by law, be a perpetual bar, both at law and in equity, against the Debtor and all persons and entities lawfully claiming by or through or under the Debtor. Any such sale may be adjourned from time to time. The Secured Party shall give the Debtor notice of any public or private sale as may be required by the UCC and in any event no less than ten (10) days. Upon any sale, the Secured Party may bid for and purchase the Collateral, or any part thereof, and upon compliance with the terms of sale, may hold, retain and possess and dispose of the Collateral, in its absolute right without further accountability, and any purchaser, including the Secured Party, at any such sale may, if permitted by law, after allowing for the proportion of the total purchase price required to be paid in cash for the costs and expenses of the sale, commissioner's compensation and other charges, in paying purchase money, turn in the Note, including interest and charges thereon, in lieu of cash, up to the amount which shall, upon distribution of the net proceeds of such sale, be payable thereon. In case of any Event of Default which is not timely cured or waived, neither the Debtor nor anyone claiming by, through or under the Debtor, to the extent the Debtor may lawfully so agree, shall or will set up, claim or seek to take advantage of any appraisement, valuation, stay, extension or redemption law now or hereafter in force in any locality where any of the Collateral is situated in order to prevent or hinder the enforcement of this Security Agreement, or the absolute sale of the Collateral or the final and absolute putting into possession thereof, immediately after such sale, of the purchasers thereat; and the Debtor in the Debtor's own right and for all who may claim under the Debtor, hereby waives, to the full extent that the Debtor may lawfully do so, the benefit of all such laws and any and all right to have the estates comprised in the security intended to be created hereby marshalled upon any enforcement of the lien hereof and agrees that the Secured Party or any court having jurisdiction to foreclose such lien may sell the Collateral in parts or as an entirety. The Secured Party may apply the proceeds of any such sale first, to the costs and expenses of such sale and all proceedings in connection therewith, including counsel fees; next, to the payment of any disbursements made by the Secured Party for taxes or assessments or other charges prior to the security interest of this Security Agreement which the Secured Party shall deem it expedient to pay; next, to the repayment of any other disbursements made by the Secured Party according to the terms hereof; and next, to the payment of the unpaid principal or any interest or other charges on the Note, and any other obligations of the Debtor under the Loan Documents; and the remainder, if any, shall be paid over to the Debtor. If such proceeds shall be insufficient to discharge the entire indebtedness owing by the Debtor under this Security Agreement, the Loan Documents and any other instrument or obligation secured hereunder, the Secured Party may have any other legal recourse against the Debtor for the deficiency. 6 Nothing in this Agreement or the Note shall affect or impair the right, which is unconditional and absolute, of the holder of the Note to enforce payment of the principal or any interest on the Note and all fees, charges and other sums due under the Loan Documents at or after the date therein expressed as the date when the same shall become due, or the obligation of the Debtor secured hereunder, which is likewise unconditional and absolute, to pay such amounts at the respective times and places therein expressed. A. DEBTOR'S WARRANTIES . The Debtor warrants and represents to the Secured Party as follows: 1. The Debtor is a party to each of the Contracts and is the absolute and sole owner of the interest in and to the Collateral subject to this Security Agreement and Permitted Liens (as defined in the Loan Agreement executed concurrently herewith), and, subject to the terms thereof, with full right and title to assign the same to the Secured Party and to grant the Secured Party a security interest in the same and the sums due or to become due thereunder; the Debtor has to date fully and faithfully performed and observed all of the terms, obligations, covenants, conditions and warranties to be performed and observed by the Debtor thereunder and no event has occurred and is continuing which constitutes, or with notice or the passage of time would constitute, a default thereunder; the Contracts are genuine, valid, subsisting and enforceable upon all parties thereto according to their terms; the Debtor has not alienated, assigned, pledged, transferred, mortgaged or otherwise encumbered any of the rights or interests of the Debtor in the Collateral, including the sums due or to become due thereunder, except for Permitted Liens; there have been no amendments or modifications to any of the Contracts; no financing statement or any other lien or encumbrance covering any of the Collateral is on file in the Bureau of Conveyances of the State of Hawaii, or is otherwise outstanding, except for Permitted Liens; the other parties to the Contracts have no offsets, counterclaims or defenses against the Debtor, whether arising out of the Contracts or otherwise; no payments of any kind required thereunder have been anticipated, discounted, waived, released or set-off; no parties thereto have been discharged, excused or released; no claims under the Contracts have been compromised; the Debtor has not accepted any payments under any of the Contracts, except as permitted by the terms thereof; all payments thereunder are current; and nothing in any of the Contracts would prevent the Secured Party from enforcing any of the rights and remedies that the Debtor might have if this Security Agreement had not been executed. 7 2. The Debtor is the lawful owner or lessee of the Personal Property and has the right to the use and possession of the Personal Property and has good right to grant or convey the same as security under this Security Agreement; the Personal Property is free and clear of any lien or right prior to or on a parity with the lien of this Security Agreement, except as noted above; the Debtor will, on behalf of the Secured Party, defend forever against any claims or demands thereon made by all persons; and there exist no offsets, counterclaims or defenses to the Debtor's rights therein or thereto. 3. The Debtor's exact and correct legal name is as set forth in the first paragraph of this Security Agreement. The Debtor is registered and in good standing in the State of Hawaii . B. DEBTOR'S COVENANTS.
